PER CURIAM:
In 1996, we suspended respondent Sylvia Anita Ryan from the practice of law in the District of Columbia for four months with a fitness requirement. In re Ryan, 670 A.2d 375 (D.C.1996).1 In a reciprocal proceeding, the Supreme Court of the *811State of New York, Appellate Division, Second Judicial Department (“the New York Court”), suspended respondent for the period of one year. In re Ryan, 229 A.D.2d 148, 653 N.Y.S.2d 858 (N.Y.App. Div.1997). She has not sought reinstatement in either jurisdiction.
On August 27, 2001, the New York Court disbarred respondent for entering her appearance as a member in good standing of the Bar of New York in four cases before the Board of Immigration Appeals while, in fact, she was suspended, and for falling to cooperate in the disciplinary investigations of that and other alleged misconduct. In re Ryan, 285 A.D.2d 281, 729 N.Y.S.2d 627 (N.Y.App.Div.2001).
Bar Counsel filed with this court a certified copy of the New York disbarment order, and we referred the matter to the Board on Professional Responsibility (“Board”) pursuant to D.C. Bar R. XI, § 11(d). The Board has concluded that respondent violated Rules 8.4(c) and 8.4(d) of the District of Columbia Rules of Professional Conduct, and recommends reciprocal disbarment.
Bar Counsel has informed the court that she takes no exception to the Board’s report and recommendation. Respondent did not participate in the proceedings before the Board and has not filed any opposition to the Board’s report and recommendation.2 Given our limited scope of review and the presumption in favor of identical reciprocal discipline, we adopt the Board’s recommendation. See In re Golds-borough, 654 A.2d 1285, 1287 (D.C.1995); In re Zilberberg, 612 A.2d 832, 834 (D.C.1992); D.C. Bar R. XI, § 11(f). Accordingly, it is
ORDERED that Sylvia Anita Ryan is disbarred from the practice of law in the District of Columbia forthwith. We again direct respondent’s attention to the requirements of D.C. Bar R. XI, § 14(g) and their effect on her eligibility for reinstatement. See D.C. Bar R. XI, § 16(c).

So ordered.


. Respondent was later held in criminal contempt for violating the suspension order by practicing law while suspended. In re Ryan, No. 00-BG-1347 (D.C. July 6, 2001). She was sentenced to 120 days of imprisonment with sixty days suspended, two years of supervised probation, and 300 hours of community service, was ordered to pay $18,500 in restitution to her clients, and was directed to secure employment that would not involve the unauthorized practice of law.


. We note that, while this matter was pending, respondent was convicted in the United States District Court for the Eastern District of Virginia on four counts of immigration fraud and one count of conspiracy to commit immigration fraud. She was sentenced to four concurrent terms of seventy-two months’ imprisonment and one concurrent term of sixty months. Given the pending reciprocal disbarment proceeding, we have not at this time directed the Board to institute a formal proceeding based on respondent’s convictions.